At the outset, I am pleased to congratulate His Excellency Mr. Peter Thomson on his assumption of the presidency of the General Assembly at its seventy-first session and to reaffirm the United Arab Emirates’ support for his efforts during his term. I would also like to express my thanks and appreciation to his predecessor, Mr. Mogens Lykketoft, for his wise leadership during the previous session.
In our region and beyond, several countries have confronted multiple ongoing crises and conflicts since 2011. A number of Arab countries, including Yemen, Libya, Iraq, Syria and Somalia, have descended into internal fighting. At the same time, the plight of the Palestinian people persists under Israeli occupation without a just solution on the horizon, one that could restore the rights stripped from the Palestinians and establish their State based on the June 1967 borders, with East Jerusalem as its capital.
Furthermore, regional interference in Arab affairs, perpetrated mainly by Iran — the only country in the world with a Constitution that explicitly calls for the export of its revolution — has aggravated conflicts in the region. The past few years have shown that solutions based on crisis management are ineffective. Therefore, joint international efforts must focus on resolving the crises and conflicts — not just managing them.
We are all aware of the violence and terrorism around us, which have taken unprecedented forms, relying on heinous methods and causing fear and terror not only in the Middle East, but also in many countries worldwide. That demonstrates that violence and terrorism must no longer be associated with a single State or region, as they are global threats that recognize no borders. The serious challenges facing our region and many other countries require our joint consideration of ways to address them and reach consensual, timely, effective solutions, without undermining the ongoing significant efforts in that regard.
Countering terrorist groups is a right and duty of all States. However, resorting to laws that ignore the effective role played by a number of States in counter- terrorism would lead to suffering in many States. In that respect, we recall the so-called Justice against Sponsors of Terrorism Act in the United States of America, which has resulted in arbitrary policies and the destabilization of existing strong relationships among allies. I will attempt to present some thoughts on ways to diagnose the crises and determine potential solutions.
For example, Iraq has been suffering for more than a decade from nearly daily acts of sectarian violence. Iin addition, a part of its territory is under the control of terrorist groups, thus spreading fear and terror in the hearts of the Iraqi people and undermining the region’s integrity. Moreover, interference by Iran in Iraq’s internal affairs has exacerbated divisiveness among the Iraqi people. Yet there is no comprehensive political solution that can promote consensus among the Iraqi people and put an end to the marginalization of whole sections of Iraqi society.
What have the effective Powers done in that regard? What have the prominent Powers capable of addressing those serious crises done? Those Powers, or so-called super-Powers, have simply tried to minimize the impact without resolving the crisis. That approach has merely made the crises increasingly complex, with the collapse of State institutions and the emergence of terrorism and extremism. Thathasled to the high price being paid, especially in terms of the loss of life on the part of the region’s children, as well as their futures.
We find that Iran, as a result of its expansionist regional policies, has led the region to the brink of disaster. Through its constant interference in the internal affairs of neighbouring countries, it has played the greatest role in causing tension and instability in the region. Despite the so-called nuclear agreement reached between Tehran and the P5+1 — which was welcomed by countries in the region in the hope that the deal would change Iran’s hostile approach — and despite all of the optimistic expectations, we have faced a different reality in that Iran has wasted no time in pursuing efforts to undermine regional security through aggressive rhetoric, blatant interference, the training and arming of militias and the development of its ballistic missile programme. Iran has been designated a State sponsor of terrorism, in itself quite alarming. Yet, despite all of the above, Tehran has refused to rescind its policies, which means that in order to confront and solve the crises, we must deal with Iran’s behaviour.
A further example of that trend can be seen in the decision of the Democratic People’s Republic of Korea to develop its nuclear and ballistic capacities and carry out regular testing, which threatens its neighbours’ security, as well as international peace and security, and is clearly contrary to the most fundamental rules of international law. The same can be said of the crises in Libya, Syria, Yemen and Somalia. The lack of awareness of those crises and the lack of timely responses aimed at preventing the exacerbation of the suffering of many people are evident in the current developments in the Arab region, where the repercussions of certain crises have gone beyond borders.
The ensuing refugee crisis and mass exodus from conflict areas and the consequent pressures on many countries have indicated the need to work together within and beyond our region to develop solutions that rise above individual interests. That provides yet another example of how ignoring crises or settling for managing them, rather than finding tangible solutions, has further exacerbated the crises and transformed the situation into one that is more complex and compartmentalized.
Despite the gravity of the crises that we all face, finding solutions is not impossible, if the international community and interested sides demonstrate good will and the political determination to resolve them. Allow me, in that regard, to offer the following thoughts:
First, solutions must be based on justice and respect for the law. Without exception, no role should be given to any extremist, terrorist or evil party or group under any circumstances. We call on Iran and all regional parties to abandon the evil role that they are playing, which incites sectarianism and further ignites tension. Secondly, we must attempt to resolve some of the fundamental crises in a number of countries in the region, which is key to finding solutions to other crises, particularly in Yemen and Libya.
In Yemen, there have been a number of initiatives, including an effective road map put forward by the legitimate Government of Yemen, now in Kuwait, and at the Quartet meeting held in Jeddah in August, that could have saved the Yemeni people from their suffering. We hope that those efforts can result in a political solution — if the intentions of the militias in Yemen are sincere and if they live up to the standards of the international community and uphold their responsibilities as Yemeni nationals.
The United Arab Emirates also welcomes the Skhirat Agreement reached by the parties in Libya, as well as the formation of the Government of National Accord. We hope that it will lead to constitution-building in Libya and strengthen cooperation between the Presidential Council and the House of Representatives, which are the legitimate representatives of the Libyan people. That would result in a more unified Libyan national Administration capable of protecting Libya’s territorial integrity and maintaining the unity of the people.
The United Arab Emirates sees no possibility of resolving the Syrian crisis through anything other than a political solution. There is no possibility of resolving it through military force. To date, that path has only intensified the suffering of the fraternal people of Syria and led to increased flows of refugees to other countries. The crisis has been further complicated by interference on the part of Iran and its terrorist militias in Syrian affairs. That has distorted the vision for Syria and derailed it from the existing path.
Our hearts bleed when we see the brotherly people of Syria attempting to flee from death. We are deeply saddened that the Syrian people, known for their dignity and ancient civilization, are forced by the ongoing fighting in their country to fall into the hands of an unknown fate, a fate that began with forced displacement, with no end in sight. In addition, they experience humiliation as they are turned away from the borders of other countries. The repercussions of the Syrian crisis — and the impact of violence, displacement and an uncertain future — will affect future generations of Syrians.
These examples affirm the regional view that settling for crisis management, repeating charitable humanitarian efforts or holding recurring international conferences will not substitute for solving those crises.
Despite the complexity of the crises overtaking our region, there is still hope for overcoming and resolving them. That is evident in the solutions adopted by the United Arab Emirates and the brotherly Kingdom of Saudi Arabia, which will, we hope, have a positive impact on other countries in the region. The United Arab Emirates firmly believes in the values of justice, international law, human rights and good governance. We wish to provide an enhanced environment of happiness for our citizens and residents. We believe that true development does not focus solely on the economic factors but also on the people themselves, based on the principles of tolerance, the acceptance of others and equality for all.
The empowerment of women is a central policy in my country, based on a belief in the pioneering societal role they play. The education of our citizens is also a priority, and we have developed policies and legislation to reflect that. We believe that the essential framework to achieve those goals should be based on protecting the State, in particular from extremism and sectarianism. That would solidify and strengthen our State against factors of disintegration and collapse that have threatened other countries in the region.
In that regard, we have established the Hedayah Centre to counter extremism and have participated with the United States in the establishment of the Sawab Centre. Additionally, the Muslim Council of Elders and the Forum for Promoting Peace in Muslim Societies were established to show the true face of Islam. Those institutions aim to protect young people who have been attracted by extremist, sectarian and terrorist groups and counter the false claims of such groups.
The crisis in our region should not distract us from our core national cause, which is United Arab Emirates sovereignty over its three islands of Greater Tunb, Lesser Tunb and Abu Musa, which are being occupied by Iran against the provisions of international law and the Charter of the United Nations. My country has called on our neighbour Iran time and time again to return those occupied islands to their rightful owner, the United Arab Emirates, either voluntarily through peaceful means or through international justice and arbitration. in order to maintain friendly, neighbourly relations in the Persian Gulf. We will never give up our sovereign right over those islands, and our approach is based on the principles of international law.
Our faith in the role of the United Nations and its organs, especially the Security Council, in maintaining international peace and security is unwavering. We expect the United Nations to play an effective and vital role in resolving conflicts, strengthening the ability of States to resolve conflicts through a framework based on respect for national sovereignty and non-interference in the internal affairs of States.
TTo enable the Security Council to carry out that role, the Council members need to work together for the benefit and well-being of our region. In order to ensure that the United Nations is effective in a multipolar world, we must grant the General Assembly a greater role and pay more attention to early planning so as to promote security and stability. We can do that through constructive strategies and programmes that aim to achieve sustainable development, eradicate poverty, fight inequality, address climate change, defend human rights and much more.
We are firmly convinced that the effectiveness of the United Nations and its principal organs can be achieved through institutional cooperation with regional organizations, using clear mechanisms of cooperation, and that such cooperation is the cornerstone of the United Nations work.
The United Arab Emirates looks forward to working with the incoming Secretary-General with a view to promoting the work and effectiveness of the United Nations, so as to ensure further progress and find solutions to conflicts, as well as build the capacities required to maintain international peace and security.
